DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Status of Claims
Claims 1-20 remain pending, and are rejected.


Response to Arguments
Applicant’s arguments filed on 4/20/2022 with respect to the rejection under 35 U.S.C. 101 have been fully considered, but are not persuasive for at least the following rationale:

Applicant’s arguments filed on 4/20/2022 with respect to the rejection under 35 U.S.C. 101 for claims directed to a judicial exception are not persuasive. 
Notably, Applicant argues that the claims do not recite a judicial exception as they do not recite subject matter within the enumerated grouping of abstract ideas, and provide improvement to the technical field of web-based formatting and presentation of content. Applicant points to paragraph [0037] of the Applicant’s specification as support of disclosure of a technical problem/challenge, which discloses the negative signal may be associated with a revenue loss. Further arguments are made that the claims recite a specific implementation of presenting content items, which are not possible by generic computers.
Examiner respectfully disagrees. The claims are directed to the determination of what products to display based on negative signals so as not to lose revenue. The determination of items to display based on revenue and user signals are a marketing concept, which is a commercial endeavor, and falls under the abstract grouping of certain methods of organizing human activity. Furthermore, the cited paragraphs of the Applicant’s specification do not disclose a technical problem/solution, but disclose the negative signal and the first content item being closed being associated with a revenue loss, and attempting to reduce the revenue loss. This is not a technical problem, but a commercial problem, which as discussed above, is an abstract idea. The claims recite an algorithm for determining the items to display, and are possible by any generic computing device with memory storing executable instructions. As discussed in the previous Office Action, the specification itself discloses any computing device to be generic (see paragraphs [0028]; [0126]; [0033]). While the claims have been amended to recite formatting a third content item to be visually similar, the formatting is post-solution activity, and is not integral to the claims, which are directed to the algorithm for determining what items to present. Furthermore, the specification does not disclose the technical process of how the formatting is performed, so it is interpreted that the formatting is using any known formatting technique, and merely applying it as post-solution activity.
In view of the above, the rejection under 35 U.S.C. 101 has been maintained below.

Applicant’s arguments filed on 4/20/2022 with respect to the rejection under 35 U.S.C. 102 and 103 have been fully considered, and are persuasive. Applicant has amended allowable subject matter into the independent claim.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1:
Claims 1-12 are directed to a method, which is a process. Claims 13-16 are directed to a computer device, which is an apparatus. Claims 17-20 are directed to a non-transitory machine readable medium, which is an article of manufacture. Therefore, claims 1-20 are directed to one of the four statutory categories of invention.

Step 2A (Prong 1):
Taking claim 13 as representative, claim 13 recites the following limitations reciting the abstract idea of determining items to display to a user based on negative signals:
receiving a first request for content associated with a first client device, wherein the first client device is associated with a first user profile indicative of a plurality of content items associated with negative signals received from the first client device;
responsive to receiving the first request for content, determining a plurality of bid values comprises a first bid value associated with a first content item of the second plurality of content items and a second bid value associated with a second content item of the second plurality of content items;
determining, based upon the first user profile, a first probability of receiving a negative signal associated with the first content item from the first client device responsive to presenting the first content item via the first client device;
determining, based upon the first user profile, a second probability of receiving a negative signal associated with the second content item from the first client device responsive to presenting the second content item via the first client device;
determining a first negative signal loss value indicative of a loss associated with reception of a negative signal associated with the second content item;
generating a first reduction value based upon the first probability and the first negative signal loss value;
generating, based upon the first reduction value and the first bid value, a first content item score, of a plurality of content item scores associated with the second plurality of content items, associated with the first content item;
determining a second negative signal loss value indicative of a loss associated with reception of a negative signal associated with the third content item;
generating a second reduction value based upon the second probability and the second negative signal loss value;
generating, based upon the second reduction value and the second bid value, a second content item score, of the plurality of content item scores, associated with the second content item;
selecting, based upon the plurality of content item scores, the second content item from the second plurality of content items for presentation via the first client device;

The recited limitations above set forth the process for determining items to display to a user based on negative signals. These limitations amount to certain methods of organizing human activity, including commercial or legal transactions (e.g. agreements in the form of contracts, advertising, marketing or sales activities or behaviors, etc.).
Such concepts have been identified by the courts as abstract ideas (see: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2A (Prong 2):
Examiner acknowledges that representative claim 13 recites additional elements, such as:
a processor;
memory comprising processor-executable instructions that when executed by the processor cause performance of operations, 
client devices;
formatting the third content item selected based upon the plurality of content item scores to be visually similar to one or more other content comprised within a list of content items in an internet resource within which the third content item is to be presented;
presenting the formatted third content item within the internet resource to the first client device;
Taken individually and as a whole, claim 13 does not integrate the recited judicial exception into a practical application of the exception. The claim merely includes instruction to implement an abstract idea on a computer, or to merely use a computer as a tool to perform an abstract idea, while the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, this is also because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement a judicial exception with a particular machine, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
The claims are directed wholly to the abstract and commercial process of determining content to select to display to a user based on bids and probability of negative responses. There is no involvement of any technology in the claims. The technical components of the claims are recited at a very high level of generality, and only serve to implement the abstract idea in a network environment. The specification does not disclose any particular machinery, but only discloses that the server comprises processors and other various generic components without any further detail (see specification: [0028]). The memory is also disclosed at a very high level of generality in the specification, merely disclosing that the memory may comprise random access memory, a hard disk drive, a flash memory device, etc. (see specification: [0028]; see also: [0126]). The client device is disclosed as being any generic device comprising processors and memory (see specification: [0033]). The generic description of the technical components, and the high level of generality in the claims can be interpreted that the components are not very involved in the claims except to implement the abstract idea on a computing device. The formatting is also recited at a very high level of generality in the specification (see paragraph [0047]), and does not disclose the technical manner if how the item is formatted. As such, it is interpreted that the formatting is performed using any known technique as post-solutio activity. Additionally, claim 1 recites a method, but does not recite what structure or machinery performs the steps of the claims.
In view of the above, under Step 2A (Prong 2), claims 1-20 do not integrate the recited exception into a practical application (see again: 2019 Revised Patent Subject Matter Eligibility Guidance).

Step 2B:
Returning to claim 13, taken individually or as a whole, the additional elements of claim 13 do not provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). The claim merely appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 13 merely utilizes computer function that the courts have recognized as well-understood, routine, and conventional, such as receiving or transmitting data over a network (receiving a first request…, etc.), performing repetitive calculations (determining a first probability…, etc.), and storing and retrieving information in memory (see MPEP 2106.05(d)(II)). 
Even when considered as an ordered combination, the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, claim 1 does not provide an inventive concept under step 2B, and is ineligible for patenting.
The analysis above applies to all statutory categories of invention. Regarding independent claims 1 (method) and 17 (non-transitory machine readable medium), the claims recite substantially similar limitations as set forth in claim 13. The additional elements of claims 1 and 17 remain only broadly and generically defined, with the claimed functionality paralleling that of claim 13 (computing device). As such, claims 1 and 17 are rejected for at least similar rationale as discussed above.
Dependent claims 2-12 and 18-20 recite further complexity to the judicial exception (abstract idea) of claim 13, such as by further defining the determining items to display to a user based on negative signals. Thus, each of claims 2-12 and 18-20 are held to recite a judicial exception under Step 2A (Prong 1) for at least similar reasons as discussed above.
Thus, dependent claims 2-12 and 18-20 do not add “significantly more” to the abstract idea. The dependent claims recite additional functions that describe the abstract idea and only generally link the abstract idea to a particularly technological environment, and applied on a generic computer. Further, the additional limitations use well-understood, routine, and conventional computer operations as discussed above, while failing to provide an improvement to the functioning of the computer, another technology, or a technical field.
Even when viewed as an ordered combination, the dependent claims simply convey the abstract idea itself applied on a generic computer and are held to be ineligible under Steps 2A/2B for at least similar rationale as discussed above regarding claims 1, 13, and 17.


Allowable Subject Matter
Though the claims remain rejected on other grounds, the following is an Examiner’s statement reasons for indicating allowable subject matter over the prior art:
Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonable teaches, nor renders obvious the below noted features of the Applicant’s invention. The allowable features are as follow:
determining a first negative signal loss value indicative of a loss associated with reception of a negative signal associated with the second content item;
generating a first reduction value based upon the first probability and the first negative signal loss value;

The most pertinent prior art made of record include Wang (US 20180150886 A1), Edelson (US 20120303415 A1), and PTO-892 Reference U.
Wang discloses a system for receiving requests from content providers to present content to a target user. User interaction including negative sentiments regarding items are received and maintained in a user profile and determining a probability that a user will provide a negative feedback for the bidding content items to determine which of the items to display to the user. However, Wang does not disclose determining a negative signal loss indicative of a loss associated with reception of a negative signal and generating a reduction value based on the probability and negative signal loss.

Edelson discloses a system for determining recommendations by aggregating reviews for an item to determine likes and dislikes of individuals to calculate a score rating of a likelihood that the user will like or dislike the item. However, Edelson does not disclose determining a negative signal loss indicative of a loss associated with reception of a negative signal and generating a reduction value based on the probability and negative signal loss.

PTO-892 Reference U discloses a recommendation algorithm of determining a list of top recommendation items and scoring the items based on likelihood of the user examining the items, liking/disliking the item, etc., and modeling users’ score preferences to estimate a score for each item in the candidate list. However, PTO-892 Reference U does not disclose determining a negative signal loss indicative of a loss associated with reception of a negative signal and generating a reduction value based on the probability and negative signal loss.

In addition, the Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, as appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. Moreover, the combination of features as claimed could not have been obvious to one or ordinary skill in the art because any combination of the evidence at hand to reach the combination of features as claimed would require substantial reconstruction based on improper hindsight bias, and would require knowledge gleaned only from the Applicant’s disclosure.
It is hereby asserted by the Examiner, that in light of the above and in further deliberation over all of the evidence at hand, that the claims are allowable over the prior art as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.
Notably, however, claims 1, 13, and 17 remain rejected under 35 U.S.C. 101, as detailed above. These rejections must also be overcome.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KANG whose telephone number is (571)272-8069. The examiner can normally be reached Monday - Friday: 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.K./Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625